        Case 2:19-cr-00115-KJD-BNW Document 37 Filed 07/10/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00115-KJD-BNW
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     ALIJAH BOYD,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11                                                                   September 15, 2020 at the
     Monday, July 13, 2020 at 9:30 a.m., be vacated and continued to ________________

12            9 30 __.m.;
     hour of ___:___ a    or to a time and date convenient to the court.

13                     10th day of July, 2020.
            DATED this ___

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
                                                 KENT J. DAWSON
17
18
19
20
21
22
23
24
25
26
                                                   3
